DETAILED ACTION
Applicant’s arguments filed 07/28/2021 have been fully considered.
The proposed amendment requires further search and consideration and will not be entered.

Regarding the rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Dailianas et al. (US9805345B1), Applicant argues on page 8 that Dailianas is not directed to dealing with computer resource failures. The term "failure" in Dailianas refers to a failure of the allocated computing resources to meet contractual requirements, not to a hardware or software failure.
Applicant’s arguments are persuasive. An updated search shows Fildebrandt et al. (US20200186422A1) discloses “an outlier event corresponding to malfunctioning computing resources for a pod” by showing in para [0045, 0050] in case of a detection of any pod crash, a platform scaler is triggered by the scaling module to create new pods.

Regarding the rejection of claim 5 under 35 U.S.C. 102(a)(2) as being anticipated by Dailianas, Applicant argues on page 8 that Dailianas fails to teach “service mesh." A service mesh provides communication resource control across deployed instances of applications in a cloud network.
Applicant’s arguments are not persuasive. Dailianas discloses "the service mesh" as interconnections of containers co-located with a single server ([col 14 lines 47-48].)

Regarding the amended claim 6, dependent claim 6 recites “a network proxy configured to initiate the outlier event using the service mesh,” whereas independent claim 1 requires “an outlier event corresponding to malfunctioning computing resources for a pod.”
First, it is not clear why a network proxy initiates a malfunctioning a computing resources.
Second, the Specification does not seem to support “a network proxy configured to initiate the outlier event using the service mesh…corresponding to malfunctioning computing resources for a pod.” For example, para [0014] discloses a network proxy initiates outlier events, such as ejections (and not a network proxy initiates outlier events, such as malfunctions.)